IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Kassandra Jackson,
Plaintiff(s),
Case Number: 1:19cv422
VS.
Judge Susan J. Dlott
Michael Bachman, et al.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed
the pleadings and filed with this Court on June 14, 2019 a Report and Recommendations (Doc.
4). Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 6).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, plaintiff's complaint is DISMISSED with prejudice, with the exception of

plaintiff's claims against defendant Michael Bachman.

IT IS SO ORDERED.

Aestawef. Dot

Judge Susan J.
United States aaa Court
